Title: Daniel Roberdeau to Abigail Adams, 19 January 1778
From: Roberdeau, Daniel
To: Adams, Abigail


     
      Dear Madam
      York Town in Pennsilvania Jany. 19th. 1778
     
     So much good sense, prudence, conjugal affection and patriotism blended in your favor to me was a juster portraiture of the dear deceased, the subject of your compassionate sympathy, than I have met with, since the awful Catastrophe from which you borrow a comparison, to illustrate your feelings by anticipating a separation from your worthy partner my friend. Nor be offended at the comparison, which needs no apology, for truely She was “the worthyest of women” the loss of whom would beggar discription. But permit me to say your Subject will not bear a comparison. You may go with or follow Mr. Adams, at a more agreeable season, or suffer only a temporary separation whereas time fixes no limits to my sufferings. I most earnestly wish Mr. Adams may be long preserved a comfort to you and a blessing to his Country. I rejoice to find he purposes to go, and congratulate you on that fortitude of mind, which I presaged from your Letter, you have shown on the occasion. Please to accept the salutations of my Sisters and my thanks for your remembrance of my poor motherless Children. May yours be long blessed with maternal care, which cannot be supplied. I am with tender regard to your whole Household Dear Madam Yr. most obt. & very hume. Servt.,
     
      Danl. Roberdeau
     
    